ORDER

PER CURIAM.
AND NOW, this 11th day of May 2005, the Petition for Allowance of Appeal in the above captioned matter is GRANTED, as to the following issues:
Whether the Commonwealth Court erred in holding that petitioner motor carrier is respondent’s employer when it did not exercise the requisite control over respondent’s activities?
Whether the Commonwealth Court erred in holding that joint and several liability can be appropriate under the workers’ compensation liability scheme?
The Application for Supersedeas is DENIED.